               Case 19-24331-PGH       Doc 71    Filed 05/11/20      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA

In Re:                                                Case No: 20-13145-BKC-PGH
                                                      Chapter 13
MONICA ELAINE WAITE

         Debtor.
____________________________/

                                CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that true copies of the following document(s) were served upon all
interested parties on the attached service list, in the manner noted therein, on May 11, 2020:


         Order Sustaining Objection to Proof of Claim filed by the Department of the
         Treasury – Internal Revenue Service (Claim no.: 2-1) (DE 33).

Dated: May 11, 2020                             LAW OFFICES OF MICHAEL H. JOHNSON
                                                Attorneys for Debtor(s)
                                                3601 W. Commercial Blvd, Ste 31
                                                Ft. Lauderdale, FL 33309
                                                (954) 535-1131

                                                By:_/s/ Michael H. Johnson_____
                                                   Michael H. Johnson
                                                   Florida Bar No. 0149543

                                                   I HEREBY CERTIFY THAT I AM ADMITTED TO THE BAR OF THE
                                                   UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                                                   DISTRICT OF FLORIDA AND I AM IN COMPLIANCE WITH THE
                                                   ADDITIONAL QUALIFICATIONS TO PRACTICE IN THIS COURT
                                                   SET FORTH IN LOCAL RULE 2090-1(A).
            Case 19-24331-PGH     Doc 71    Filed 05/11/20   Page 2 of 2




SERVICE LIST:

Via CM/ECF:
Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Robin R Weiner
ecf@ch13weiner.com;ecf2@ch13weiner.com

Via US Mail:
Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Internal Revenue Service
1555 Poydras St., Suite 220.
M/S 31
New Orleans, LA 70112
ATTN: Kathleen Connor, Insolvency Manager
